
	
		II
		112th CONGRESS
		1st Session
		S. 1154
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require transparency for Executive departments in
		  meeting the Government-wide goals for contracting with small business concerns
		  owned and controlled by service-disabled veterans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Honoring Promises to
			 Service-Disabled Veterans Act of 2011.
		2.FindingsCongress finds the following:
			(1)Federal agencies
			 have an obligation to comply with the Veterans Entrepreneurship and Small
			 Business Development Act of 1999 (Public Law 106–50; 113 Stat. 233), and the
			 amendments made by that Act, which established a Government-wide goal that not
			 less than 3 percent of the total value of all prime contracts and subcontracts
			 be awarded to small business concerns owned and controlled by service-disabled
			 veterans each fiscal year (referred to in this section as the
			 Government-wide goal for service-disabled veterans).
			(2)Progress in
			 meeting the Government-wide goal for service-disabled veterans has been
			 unacceptably slow.
			(3)Prime contractors
			 doing business with the United States Government have an obligation to do their
			 part to meet the Government-wide goal for service-disabled veterans.
			(4)The public has a
			 right to know whether the Executive departments (as defined in section 101 of
			 title 5, United States Code) and prime contractors are meeting the
			 Government-wide goal for service-disabled veterans.
			3.Transparency in
			 contracting goals for small business concerns owned and controlled by
			 service-disabled veteransSection 15 of the Small Business Act (15
			 U.S.C. 644) is amended by adding at the end the following:
			
				(s)Transparency in
				contracting goals for small business concerns owned and controlled by
				service-Disabled veterans
					(1)DefinitionsIn
				this subsection—
						(A)the term
				covered contractor means a contractor that is required to submit a
				subcontracting plan under section 8(d) to an Executive department; and
						(B)the term
				Executive department has the meaning given that term in section
				101 of title 5, United States Code.
						(2)Reports to
				AdministratorThree months after the date of enactment of this
				subsection, and quarterly thereafter, the head of each Executive department
				shall submit to the Administrator a report that contains—
						(A)the percentage of
				the total value of all prime contracts awarded by the Executive department to
				small business concerns owned and controlled by service-disabled veterans
				during the 3-month period ending on the date of the report;
						(B)the name of each
				covered contractor to which the Executive department awards a contract;
						(C)for each contract
				awarded to a covered contractor by the Executive department—
							(i)the percentage
				goal negotiated under section 8(d)(6)(A) for the utilization as subcontractors
				of small business concerns owned and controlled by service-disabled veterans;
				and
							(ii)if the contract
				is completed during the 3-month period ending on the date of the report, the
				percentage of the total value of subcontracts entered into by the covered
				contractor awarded to small business concerns owned and controlled by
				service-disabled veterans;
							(D)the weighted
				average percentage goal negotiated by each covered contractor under section
				8(d)(6)(A) for the utilization as subcontractors of small business concerns
				owned and controlled by service-disabled veterans for all contracts awarded by
				the Executive department to the covered contractor; and
						(E)for all contracts
				awarded to covered contractors by the Executive department that are completed
				during the 3-month period ending on the date of the report, the percentage of
				the total value of all subcontracts awarded by covered contractors that were
				awarded to small business concerns owned and controlled by service-disabled
				veterans.
						(3)RankingsFor
				the first full fiscal year following the date of enactment of this subsection,
				and each fiscal year thereafter, the Administrator shall rank—
						(A)the Executive
				departments, based on—
							(i)the percentage of
				the total value of prime contracts awarded by the Executive departments to
				small business concerns owned and controlled by service-disabled veterans;
				and
							(ii)the percentage
				of the total value of subcontracts awarded by covered contractors that are
				awarded contracts by the Executive departments to small business concerns owned
				and controlled by service-disabled veterans; and
							(B)covered
				contractors, based on the percentage of the total value of subcontracts awarded
				by the covered contractors to small business concerns owned and controlled by
				service-disabled veterans.
						(4)Publication
						(A)WebsiteExcept
				as provided in subparagraph (B), the Administrator shall publish on a website
				accessible to the public a user-friendly, electronically searchable report
				containing—
							(i)the information
				submitted to the Administrator under paragraph (2); and
							(ii)the rankings
				made by the Administrator under paragraph (3).
							(B)Exception for
				national securityIf the head of an Executive department
				determines that publication of information contained in a report submitted
				under paragraph (2) would be detrimental to national security, the
				Administrator shall not publish the information on the website described in
				subparagraph (A).
						(C)UpdatingThe
				Administrator shall update the contents of the website described in
				subparagraph (A) not less frequently than quarterly.
						(5)Reports to
				Congress
						(A)Annual
				reportThe Administrator shall submit to Congress an annual
				report on the progress of each Executive department toward meeting the
				Government-wide goals for contracting and subcontracting established under
				subsection (g).
						(B)ContentsEach
				report under this paragraph shall include—
							(i)a
				statement of whether the website described in paragraph (4) contains the latest
				data reported to the Administrator by the Executive departments; and
							(ii)a recommendation
				of a prime contractor that should be recognized by Congress for outstanding
				progress in contracting with small business concerns owned and controlled by
				service-disabled veterans.
							(6)Rule of
				constructionNothing in this subsection may be construed to
				affect any other reporting requirement under Federal
				law.
					.
		
